Citation Nr: 1230465	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-23 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.   Entitlement to service connection for malignant melanoma, to include as due to herbicide exposure.  

2.   Entitlement to service connection for tonsil cancer, to include as due to herbicide exposure and as secondary to service-connected gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.

2.  The Veteran's malignant melanoma did not manifest in service or for many years thereafter and is not related to his military service, including herbicide exposure and the human papillomavirus therein.

3.  The Veteran has been shown to currently have tonsil cancer that is related to his herbicide exposure in service.  


CONCLUSIONS OF LAW

1.  Malignant melanoma was not incurred in service, may not be presumed to have been so incurred, and is not due to herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  Resolving all reasonable doubt in favor of the Veteran, tonsil cancer is due to herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claims.  Specifically, the RO sent him letters in November 2007 and February 2008, which explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letters also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available and identified post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims. 

The Board also requested a medical opinion from the Veterans Health Administration in connection with the Veteran's claims.  A VS physician provided such an opinion in April 2012 and furnished an addendum in May 2012.  The Board finds that the VHA medical opinions are adequate because they were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board does note that the Veteran's representative pointed out in a July 2012 brief that the VHA medical opinions were not rendered by an oncologist as requested by the Board.  It is not clear from the opinion that the physician is an oncologist, as he did not identify his specialty.  However, even assuming he is not an oncologist, the fact still remains that he is a physician who is medically qualified to provide an opinion as to the etiology of a disorder.  There is no requirement that VA medical opinions be rendered by specialists.  Indeed, in Cox v. Nicholson, 20 Vet. App. 563 (2007), the Court held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159(a)(1) , "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  Moreover, as noted above, the VHA physician reviewed the claims file and provided a rationale for all of his opinions, including reference to medical literature.  Therefore, the Board finds that VHA physician did provide adequate medical opinions on which to base a decision and that there has been substantial compliance with the Board's request.

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a SOC, which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the veteran in this case. 

Law and Analysis 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including , malignant tumors, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e)  shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii). 

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42600 -42608 (2002). Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of 
lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. At 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  A veteran is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily 
always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




I.  Malignant Melanoma

The Veteran contends that his malignant melanoma is related to his miliary service.  Specifically, he has asserted that disorder is related to his herbicide exposure while he was serving in the Republic of Vietnam (RVN). 

Initially, the Board observes that the Veteran did serve in the Republic of Vietnam from September 1966 to July 1967.  As such, he served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.

Nevertheless, the Board finds that no injury, disease, or chronic symptoms of malignant melanoma were manifested during the Veteran's military service.  Although his service treatment records show that he was treated for various skin disorders, including rashes, warts, contact dermatitis, actinic keratosis, seborrheic keratosis, and rosacea, they do not document any treatment for or diagnosis of  malignant melanoma or any other skin cancer.  Moreover, the VHA physician to rendered stated in April 2012 that it was less likely as not that the Veteran developed malignant melanoma during service.  He explained that the skin conditions for which the Veteran was treated during service, including contact dermatitis, seborrheic keratosis, perifolliculitis, and rosacea, were not malignant or pre-malignant disabilities.  He also noted that there was no diagnosis of melanoma while the Veteran was on active duty.  

The Board also finds that the Veteran did not continuously manifest symptoms of malignant melanoma in the years after service.  His post-service treatment records do not document any malignant melanoma until November 2003 when malignant melanoma of the left arm was confirmed by a shaved biopsy.   Moreover, the Veteran does not contend that his malignant melanoma began during the first post-service year, and the evidence does not show manifestations of malignant melanoma to a degree of 10 percent within one year of service separation.  Therefore, the Board finds that, because malignant melanoma was not manifested to a degree of ten percent within one year of service separation, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.  

In addition, the Board finds that Veteran's malignant melanoma is not related to his herbicide exposure during service.  Malignant melanoma is not on the list of diseases that VA has associated with Agent Orange exposure.  The scientific studies reviewed as part of that regulatory process have associated many malignant tumors with herbicide exposure, but not malignant melanoma.  Pursuant to request by the Board, the Veteran's claims folder was reviewed by a VHA physician who was requested to render an opinion regarding whether it was at least as likely as not that the Veteran developed malignant melanoma as a result of herbicide exposure.  In the April 2012 response, the physician stated that it was less likely than not that the Veteran developed malignant melanoma as a result of defoliant exposure during service because the disease was not one of the skin conditions that had been determined by regulation to be the result of such exposure.  In a May 2012 addendum, the same physician reiterate his opinion stating that there was no documented peer reviewed medical literature that directly links the development of malignant melanoma to Agent Orange exposure and that any references to such a relationship are anecdotal.  

The Board also notes that the Veteran's representative submitted a brief in July 2012 in which he raised an argument for the first time.  Specifically, he asserted that the Veteran's malignant melanoma is partly related to the human papillomavirus (HPV) that he had in service.  Previously, they had only raised the assertion in connection with his claim for service connection.  Nevertheless, the VHA physician did note in April 2012 that HPV was only identified on the Veteran's genitals while he was on active duty.  He also stated that HPV is not a pre-cancerous condition for men.  Moreover, with respect to malignant melanoma, the Veteran and his representative have not provided any evidence even suggesting a relationship to HPV other than their own statements, which are not competent.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

In summary, the record does not show malignant melanoma or symptoms thereof in service or any continuous symptoms thereafter service.  There is also no competent evidence relating the disorder to his herbicide exposure or HPV in service.  Indeed, the Veteran has not submitted evidence showing a relationship between his current diagnosis and his military service other than his own lay statements, and he is not competent to render an opinion on such a medically complex matter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for malignant melanoma, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


II.  Tonsil Cancer 

The Veteran contends that he currently has tonsil cancer that is related to his military service.  Specifically, he contends that the disorder is due to herbicide exposure in service, and in the alternative, that it is secondary to his service-connected gastroesophageal reflux disease (GERD).  He also asserted that his tonsil cancer is related to the human papillomavirus (HPV) for which the Veteran was treated for during service.  

As previously noted, the Veteran did serve in the Republic of Vietnam from September 1966 to July 1967.  As such, he served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.  Although tonsil cancer is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

There are conflicting medical opinions regarding whether the Veteran may have tonsil cancer directly related to his herbicide exposure in service.  In this regard, the Veteran submitted statements from two physicians dated in January 2012.  In the first statement, an endocrinologist noted that he had seen the Veteran in the endocrine clinic at East Carolina University, reviewed his medical records, and was aware of his extensive time and travel in Vietnam in 1966 and 1967.  He also indicated that he was aware of the relationship between Agent Orange and oropharyngeal cancers, and he opined that it was at least as likely as not that there was a direct relationship between the Veteran's tonsillar fossa squamous cell cancer and his prolonged exposure to Agent Orange.  
	
In the second opinion, an oncologist stated that it was at least as likely as not that there is a direct relationship between the Veteran's tonsillar cancer and his prolonged exposure to Agent Orange while serving in the United States Navy during the Vietnam conflict.  The examiner noted that the Veteran has already been service-connected for prostate cancer on the basis of Agent Orange exposure and stated that there was a known association between Agent Orange and lymphatic cancers.  He indicated that the tonsil is a lymphatic organ.  In addition, he noted that there is a suggestive association of respiratory cancers with Agent Orange exposure and commented that tonsillar cancer is in the aerodigestive tract, which he believed strongly suggests a causative effect.  

On the other hand, the VHA physician stated in April 2012 that it was less likely than not that the Veteran developed tonsil cancer as a result of his herbicide exposure during service because the disease was not one of the oral cavity conditions that had been determined to be the caused by such exposure.  He noted that the Secretary had clarified that presumptive service connection was not warranted for an oral cavity cancer, including cancer of the tonsil.  The physician stated that the Veteran had not been diagnosed as having a respiratory cancer, but instead had been diagnosed with a cancer of the oral cavity, specifically the tonsils.  In a May 2012 addendum, the physician reiterated his opinion stating that there was no documented peer reviewed medical literature that directly links the development of tonsil cancer to Agent Orange exposure and that any references to such a relationship are anecdotal.  

In general, the Board is responsible for assessing the credibility and weight to be given to the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to medical evidence. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion reached; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

Based on the foregoing, it cannot be said that a preponderance of the evidence is against the Veteran's claim.  In fact, one of the January 2012 physicians is an oncologist who reviewed the Veteran's medical records and provided a rationale for his opinion.  Therefore, the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current back disorder was caused or aggravated by a service-connected disability. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current tonsil cancer is related to his herbicide exposure in service. To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for tonsil cancer is warranted. 




ORDER

Service connection for malignant melanoma is denied.  

Subject to the provisions governing the award of monetary benefits, service connection for tonsil cancer is granted.  



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


